Citation Nr: 1417599	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for mild malunion of mandible with temporomandibular joint disease (TMJD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service-connection for mild malunion of mandible and assigned a 0 percent rating, effective January 2010.  Jurisdiction of the case was subsequently returned to the RO in Montgomery, Alabama.  An April 2013 Decision Review Officer decision by the VA RO in Montgomery, Alabama recharacterized the issue as mild malunion of mandible with temporomandibular joint disease (TJMD) and assigned a 10 percent rating, effective January 2010.  In September 2013, the Board remanded the Veteran's claim for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition, a review of the electronic records maintained in Virtual VA was also conducted.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of teeth has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in the August 2010 Notice of Disagreement, the Veteran also requested service connection for the loss of three lower jaw teeth on his right side.  This claim was referred by the Board in the September 2013 decision, but the record does not reflect that this claim has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's mild malunion of mandible with TMJD has been manifested by painful motion and less movement than normal, inter-incisal range of greater than 40 mm and lateral excursion of greater than 4mm, including any loss of motion due to pain, approximating no worse than slight disability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for mild malunion of mandible with TMJD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.


Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service and VA treatment records with the claims file and as such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with VA examinations in April 2010, January 2013, April 2013, October 2013 and January 2014.  The September 2013 Board decision found the April 2010, January 2013 and April 2013 examinations to be inadequate.  The October 2013 examination was conducted using the incorrect DBQ.  See October 2013 deferred rating decision.  The January 2014 examination was adequate because the examiner considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran.  There is no evidence of record suggesting an increase in symptoms since the most recent examination.  Based on the foregoing, the Board finds the January 2014 examination report to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Merits of the Claim

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his service-connected mild malunion of mandible with TMJD.  The Board finds that the criteria for an initial rating of in excess of 10 percent have not been met.  



Schedular Rating Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

In the June 2010 rating decision, the Veteran's service-connected disability was originally rated under Diagnostic Code 9904 for malunion of mandible and assigned a 0 percent evaluation.  Under this Diagnostic Code, malunion of mandible warrants a 0 percent rating for slight displacement, a 10 percent rating for moderate displacement and a 20 percent rating for severe displacement.  A note to the Diagnostic Code states that this is dependent upon degree of motion and relative loss of masticatory function.

The April 2013 Decision Review Officer decision rated the Veteran's service-connected disability under Diagnostic Code 9905 for limited motion of temporomandibular articulation.  Under this Diagnostic Code, a 10 percent rating is assigned for inter-incisal range between 31 to 40 millimeters (mm) or when range of lateral excursion is 0 to 4 mm.  A 20 percent rating is assigned for motion of inter-incisal range limited to 21 to 30 mm.           

Schedular Rating in Excess of 10 Percent

The Veteran was afforded a VA examination in January 2014.  The January 2014 examination report indicated that the Veteran's VA claims file was not reviewed, but a February 2014 addendum stated "VA Claim file reviewed, but there is no military dental record available for review."  The January 2014 examination report included a diagnosis of a temporomandibular joint (TMJ) condition, with a date of diagnosis listed of 1963.  The medical history section of the examination report stated "Veteran reports he was attacked by unknown assailants while on active duty in 1963 and sustained multiple mandibular fractures.  He was treated with fixation and extractions.  Since that time he has experienced popping, pain, locking of left TMJ.  He says the symptoms have worsened over the past few years.  He also states that his teeth do not occlude properly."  The examination reported noted that the Veteran reported flare-ups that impact the function of the TMJ and the Veteran described the flare-ups as "[w]orsening of pain when eating.  Pain also worsens later in the day with more difficulty opening wide."  The initial range of motion (ROM) measurements provided for lateral excursion was greater than 4 mm, with objective evidence of painful motion beginning at greater than 4 mm.  The initial ROM measurements provided for opening mouth, measured by inter-incisal distance was greater than 40 mm, with objective evidence of painful motion beginning at greater than 40 mm.  The Veteran was able to perform repetitive-use testing with 3 repetitions and the Veteran did not have additional limitation in ROM of either TMJ following repetitive-use testing.  The examination report noted that the Veteran had functional loss or functional impairment of either TMJ and indicated that there was less movement than normal and pain on movement of the left TMJ.  The examination report noted that the Veteran had localized tenderness or pain on palpation of joints or soft tissues of the left TMJ.  The examination report noted clicking or crepitation of joints or soft tissues of both TMJs.  No scars and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnosed TMJ condition were noted.  The examination report noted that the Veteran's TMJ condition did not impact his ability to work.  In the remarks section, the examiner stated that "[p]atient suffered traumatic fracture of the mandible while on active duty in 1963.  The fracture was treated and the time, but he has since been experiencing pain, popping, occasional locking, and dislocation of the temporomandibular joints.  He especially experiences discomfort when eating hard or chewy foods.  It is likely that the TMJ problems are related to the fracture sustained when he was on active duty."

Based on review of the record, the Board has determined that the currently assigned rating is appropriate.  The January 2014 examination showed that the Veteran had inter-incisal range greater than 40 mm and range of lateral excursion greater than 4 mm, neither of which meets the criteria for a 20 percent rating, or even a 10 percent rating, under Diagnostic Code 9905.  The provisions of 38 C.F.R. § 4.59 (2013), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  In the present case, the January 2014 examination report noted that the Veteran's service-connected disability resulted in functional loss or functional impairment through less movement than normal and pain on movement on the left TMJ, as well as localized tenderness or pain on palpation of joints or soft tissue of the left TMJ.  Having considered the evidence, the Board finds that a 10 percent evaluation is warranted under Diagnostic Code 9905 for painful motion and less movement than normal of the left TMJ, but that the criteria for an initial rating in excess of 10 percent for mild malunion of mandible with TMJD have not been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2013).  

The Board notes that the Veteran was previously afforded three VA examinations, in April 2010, January 2013 and April 2013, that were found to be inadequate in a September 2013 Board decision.  The Board decision cited that the Veteran's claims file was not available for review at these examinations.  With respect to the January 2013 VA examination, the Board decision cited certain questions on the examination report that were not answered.  Even if these examinations were deemed to be adequate, their results would not warrant a higher rating than provided above.  

The April 2010 examination diagnosed mild malunion of mandible and noted mild displacement, mild abnormal motion and mild interference with masticatory function.  The examination report noted a history of difficulty in chewing, with occasional frequency for all food.  Under Diagnostic Code 9904, ratings are dependent upon degree of motion and relative loss of masticatory function, with slight displacement warranting a 0 percent rating.  The April 2010 examination showed mild abnormal motion and mild interference with masticatory function, which, if the examination was deemed to be adequate, would more nearly approximate slight displacement and thus a 0 percent rating under Diagnostic Code 9904.  

The January 2013 VA examination was conducted using a Dental and Oral Conditions including Mouth, Lips and Tongue (other than TMJ Conditions) Disability Benefits Questionnaire (DBQ) and in contrast to the April 2010 examination, did not find malunion of the mandible.  The January 2013 examination did provide a diagnosis of TMJD.  This examination report did not provide the ROM measurements required to rate the Veteran's service-connected disability under Diagnostic Code 9905.  

The April 2013 VA examination was conducting using a TMJ DBQ and provided the same ROM measurements, before and after repetitive use testing, discussed in the January 2014 VA examination (range of lateral excursion greater than 4 mm and inter-incisal range greater than 40 mm).  Functional loss or functional impairment was noted, including more movement than normal on both TMJs, pain on movement of the left TMJ, localized tenderness or pain on palpation of joints or soft tissues of both TMJs and clicking or crepitation of joints or soft tissues of the left TMJ.  The examination report also noted that the Veteran reported "bilateral dislocations of the TMJs".  The results of this examination, if it was deemed to be adequate, would not warrant a higher rating than provided above.    

In addition, the Veteran was also afforded a VA examination in October 2013, which was conducting using a Dental and Oral Conditions including Mouth, Lips and Tongue (other than TMJ Conditions) DBQ.  An October 2013 deferred rating decision indicated that this was the incorrect examination and the TMJ DBQ should have been conducted, which it was in January 2014.  The October 2013 VA examination report indicated that the Veteran's claims file was not reviewed and included a diagnosis of loss of teeth.  The examination report did not provide the ROM measurements required to rate the Veteran's service-connected disability under Diagnostic Code 9905.  The Board notes that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of teeth was referred to the AOJ in the September 2013 Board Decision and has been referred to the AOJ again in this decision. 
Also, VA treatment records from October 2013 to February 2014 show that the Veteran received dental care for what appears to be new dentures.  This dental treatment is not relevant to rating the Veteran's service-connected disability under Diagnostic Code 9905.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating other dental and oral conditions.  As shown on the January 2014 VA examination report, painful motion and less movement than normal of the left TMJ are present.  These TMJ symptoms are appropriately rated under Diagnostic Code 9905, since this diagnostic code is most applicable to the Veteran's pathology.  The Veteran's symptoms involve painful motion and less movement than normal of the left TMJ, which are fully contemplated by the criteria of Diagnostic Code 9905.   

Notwithstanding, the Board has considered any other potentially analogous diagnostic code for the purpose of determining whether a higher rating may be assigned.  In that regard, Diagnostic Code 9904 is used to rate malunion of the mandible and provides a 20 percent rating with the presence of severe displacement, a 10 percent rating for moderate displacement, and a 0 percent rating for slight displacement.  As noted above, malunion has only been objectively demonstrated at the April 2010 examination; critically, however, the examiner characterized the Veteran's disability as "mild" which more nearly equates to "slight," and as such would not provide the Veteran with a higher rating.  

Finally, the Veteran's lay statements have been considered.  In his June 2012 Form 9, the Veteran reported that chewing is very difficult, his upper and lower jaw do not match, that he has pain in his jaw continuously from biting and that he "feels there is definitely moderate to severe displacement in my jaw due to the broken jaw injury".  The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion to warrant the next higher rating.  With regard to the Veteran's statements of the severity of his service-connected mild malunion of mandible with TMJD, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings provided by the January 2014 VA examination report have been accorded greater probative weight.  

Reviewing the evidence above, the Board finds that the most probative evidence is the January 2014 VA examination report, including the February 2014 addendum reflecting that the Veteran's claims file was reviewed.  The Board finds that the currently assigned evaluation is appropriate for the Veteran's service-connected mild malunion of mandible with TMJD and that the evidence preponderates against a finding that an initial rating in excess of 10 percent is warranted.   
Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied.  The Veteran's service-connected disability is manifested by signs and symptoms such as painful motion and less movement than normal of the left TMJ and clicking or crepitation of joints or soft tissues of both TMJs.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, as the Diagnostic Code under which the Veteran is rated provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion.  38 C.F.R. § 4.40 (2013); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal or pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2013); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by painful motion and less movement than normal of the left TMJ and clicking or crepitation of joints or soft tissues of both TMJs.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
 
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected disability has caused marked absence from work or resulted in frequent hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  In conclusion, the evidence of record does not warrant referral for an extraschedular rating.    


ORDER

Entitlement to an initial rating in excess of 10 percent for mild malunion of mandible with temporomandibular joint disease (TMJD) is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


